 In the Matter of CONSOLIDATED VULTEE AIRCRAFT CORPORATION, EM-PLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFTAND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, UAW--CIO,PETITIONERCase No. 21-1-3931SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember 10, 1948On March 5, 1948, pursuant to the Board's Decision and Directionof Elections,) a run-off election by secret ballot was conducted underthe direction and supervision of the Regional Director for the Twenty-first Region (Los Angeles, California).Upon the completion of theelection a Tally of Ballots was issued and served upon the parties.The Tally showed that of the approximately 6,978 eligible voters,6,851 cast valid ballots, of which 3,414 were for the InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, UAW-CIO, herein called the Petitioner ; 3,437were cast for the International Association of Machinists, Aeronauti-cal Lodge No. 1125, herein called the IAM; there were 1 challenged,and 43 void ballots.On March 11, 1948, the Petitioner filed with the Regional DirectorObjections to the Conduct of the Election, and to Conduct Affectingthe Results of the Election.2Thereafter, on March 12, 1948, the Peti-tioner filed a supplement to Objections to the Conduct of the Electionand to the Conduct Affecting the-Results of the Election, and on March31, 1948, filed a second supplement thereto.Thereupon, in accordancewith the Board's Rules and Regulations, the Regional Director con-ducted an investigation, and issued and served upon the parties a Re-port on all said objections, dated April 15, 1948.Exceptions to theReport were filed by all parties.On May 14, 1947, the Board, having1 75 N. L. R. B 1276.2Althoughthe objections were filed 6 calendar days after the election,since a Saturdayand Sundayintervened,said objections were nevertheless timely filedSeeMatter of TheNational Lime and Stone Company,62 N. L. R. B. 282.79 N. L.R. B., No.78.,^,L._ ._;590 :591considered all the Petitioner's objections, the Regional Director's Re-be held on all the issues raised by the Petitioner's objections.Pursuant to notice, a hearing was held from June 21 through July1, 1948, in San Diego, California, before John A. Eadie, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.The Objections to the ElectionThe Petitioner, in the main, raises the following objections : (1)persons, not employees of the Employer, voted fraudulently at theinstigation of the IAM; (2) employees were permitted to vote withoutbeing properly identified; (3) during the election differently colored.ballots were used; (4) prior to, and during the election, the Employerabandoned its role of neutrality; (5) Board agent handled the electionwith extreme negligence and irregularity.In support of its first objection, the Petitioner sought to introduce.into evidence the affidavits of three individuals, not employees of theEmployer, who were not available at the hearing for cross-examinationby the opposing parties.The affiants, in substance,, stated in theiraffidavits that a representative of the IAM engaged them to vote fraud-ulently in the election.The Petitioner further sought to elicit testi-mony from two clergymen to the effect that the affiants had related tothem, in person, the incidents revealed in the affidavits.Without pass-ing upon the admissibility of the evidence proffered, in view of theunavailability of the affiants for cross-examination, and the furtherfact that the statements contained in the affidavits were uncorroboratedby any direct testimony, we conclude that the proffered evidence is not.of sufficient probative value to warrant our consideration.Accord-ingly, the objection is overruled.The second objection is based upon the fact that certain employeeswere permitted to vote without presenting Employer-issued identifi-cation cards. It appears, however; that representatives of all partieshad agreed that employees appearing at the polling place withoutsuch identification cards would be permitted to vote upon presentationof other suitable identification documents.The Employer and theIAM urge the Board to dismiss this objection upon the grounds thatthis practice had been agreed upon by all parties, including the Peti-tioner, and if, as implied by the Petitioner, invalid-ballots were cast,it was incumbent upon it to challenge such ballots; and having failedto do so, the Petitioner waived said objection.This argument hasmerit.We therefore overrule the objection.- -592DECISIONS OF NATIONAL' LABOR, RELATIONS BOARDThe third objection rests on the fact that the Boaral agent used bal-lots which had been prepared during the 'election. It appears that ashortage of blank ballots occurred,-,and the Board agent "dittoed" on,theEmployer's duplicating machine several hundred blank -ballots.on white paper, whereas the original blank ballots furnished by theRegional Office were printed on' blue paper. It`further appears-thatall the employees in certain departments used the white ballots in vot-ing.The Petitioner contends that because the white ballots were con-spicuous and easily distinguished from those furnished by the Re-gional Office, the secrecy of the balloting was violated.We believethis objection to have little merit, since no individual voter could beidentified by the use of the white ballots.The objection is herebyoverruled.-The fourth objection rests primarily on (1) a speech given by a vicepresident of the Employer over the plant's loud-speaker the day beforethe election; (2) allegedly permitting campaigning by representativesof the IAM, without granting the same privilege to the Petitioner;and (3) allegedly granting strategic raises at a time and to such em-ployees as to influence them in voting for the IAM. The speech con-sisted, in substance, of an exhortation to the employees to vote freelyso that the interests of the Employer would not be jeopardized one wayor another, and made it clear that the employees were free to voteas they chose.We believe that the subject matter of the speech waswell within the protected area of "free speech."The second allegation is based upon isolated instances, wherebyrepresentatives of the IAM came into the plant without first applyingto the Employer's labor relations office.However, there is no affirma-tive evidence that the Employer would not permit representatives ofthe Petitioner to enter the plant on the same basis. It further appearsthat the Employer, upon learning of this practice, took appropriatesteps to discontinue it.With respect to the third allegation, it appears that certain wage in-creases were made in the interval between the election of February 27and the run-off election of March 5, 1948.However, the Employer, inso doing, followed the usual procedure in granting raises to employeeswho had been working during the last 6 months. The notices of suchraises were given to the employees affected just prior to the electionbecause the necessary rate changes had been processed late by theEmployer. In this posture, the objection is overruled.With respect to the fifth objection, the Petitioner disapproved gen-erally of the manner in which the Board agent conducted the election.Specifically, the Petitioner disapproved'of (1) the Board agent carry-ing tally sheets and ballots during the election without representatives CONSOLIDATED VULTEE AIRCRAFT CORPORATION593of the Petitioner being present; (2) Board agent's alleged carelessnessin allowing marked and unmarked ballots to lie about without propersafeguards; (3) balloting booths being so located that persons otherthan those voting could look into them and see how a person wascasting-his.ballot; and (4)- the polling place, instead of being closed,as agreed;,at 111: 30 p. in. on March- 5, 1948, was kept open until. 1,12): 45a. in.,March 6, 1948. Theevidenceoffered in support of this.-objectionreveals no such substantial-deviation-from Board pi etices as would"mater-iallyaffect the results of the-election.We therefore^overrule"thisobjection.Inasmuch as the tally shows that a majority of all the ballots castwere for the IAM, and the one challenged ballot is insufficient to affectthe results of the election, we shall certify the IAM as the collectivebargaining representative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVES-It is hereby certified that the International Association of Ma-chinists,Aeronautical Lodge 1125, has been. designated and. selectedby a majority of the employees of Consolidated Vultee Aircraft Cor-poration, San Diego, California, in the unit heretofore found by theBoard to be appropriate,-as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Act,the said organization is the exclusive representative of all the em-ployees in such unit for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment and other con-ditions of employment.MEMBER REYNOLDS took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.I,